Citation Nr: 0504010	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-10 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for spondylosis at C5-6 and C6-7 with central disc 
protrusions (claimed as neck pain).

2.  Entitlement to an extension of a temporary total rating 
based on convalescence under 38 C.F.R. § 4.30, beyond 
November 1, 2001.

3.  Entitlement to a disability rating in excess of 40 
percent for chronic lower back pain with radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1973 to 
November 1974, and later in the Army National Guard, with 
periods of active duty for training.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that granted a temporary total (100 
percent) evaluation pursuant to the provisions of 38 C.F.R. § 
4.30 (based on a period of convalescence from September to 
October 2001) and denied service connection for spondylosis 
at C5-6 and C6-7 with central disc protrusions.  By that same 
rating decision, the RO denied an increased evaluation in 
excess of 40 percent for the veteran's service-connected 
chronic lower back pain with radiculopathy.  

In a November 2002 statement, the veteran expressed 
disagreement with all of the decisions in the May 2002 rating 
decision.  The Board broadly construes this statement as a 
notice of disagreement with, among other things, the issues 
of entitlement to an extension of a temporary total rating 
based on convalescence under 38 C.F.R. § 4.30, beyond 
November 1, 2001; and entitlement to a disability rating in 
excess of 40 percent for chronic lower back pain with 
radiculopathy.  See Buckley v. West, 12 Vet. App. 76, 83-84 
(1998).  In March 2003, the RO issued the veteran a Statement 
of the Case (SOC) regarding the issues of entitlement to a 
temporary total evaluation because of treatment for a 
service-connected condition requiring convalescence and 
entitlement to service connection for spondylosis at C5-6 and 
C6-7 with central disc protrusions, claimed as neck pain.  
Subsequently, on an April 2003 VA Form 9, the veteran 
indicated that he wished to appeal all of the issues listed 
on the SOC.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

By a rating decision dated in December 1997, the RO 
originally denied the veteran's claim seeking entitlement to 
service connection for spondylosis at C5-6 and C6-7 with 
central disc protrusions (claimed as neck pain).  The veteran 
did not initiate an appeal in the one year following the date 
of mailing the notification of that unfavorable decision.  
38 U.S.C.A. § 7105(c) (West 1991 & 2002).

On August 27, 2001, the RO received a request from the 
veteran to reopen his claim for service connection for 
spondylosis at C5-6 and C6-7 with central disc protrusions 
(claimed as neck pain).  In a rating decision dated in May 
2002, the RO denied the veteran's claim for service 
connection.  While the May 2002 rating decision and the March 
2003 Statement of the Case did indicate that this same claim 
had been previously denied in December 1997, none of the 
cited documents addressed the question of whether new and 
material evidence had been received to reopen this finally 
decided claim.  38 U.S.C.A. § 5108 (West 1991 & 2002); 38 
C.F.R. § 3.156(a) (2000 & 2002).  Further, in the March 2003 
Statement of the Case, the RO did not provide the laws and 
regulations governing the finality of prior unappealed rating 
decisions.  As a result, the RO improperly considered the 
veteran's claim of service connection for spondylosis at C5-6 
and C6-7 with central disc protrusions (claimed as neck pain) 
on a de novo basis rather than as an attempt to reopen, which 
requires the submission of new and material evidence.  Thus, 
a remand is warranted for correction of this jurisdictional 
defect.  See, e.g., Fulkerson v. West, 12 Vet. App. 268, 269-
70 (1999) (per curiam) (setting aside a Board decision to 
enable the Board to observe the procedure required by law for 
reopening of final RO decisions) and (citing Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996)).

Similarly, as discussed above, the Board broadly construes 
the veteran's November 2002 statement as a notice of 
disagreement with the May 2002 rating decision denying an 
increased rating for his lower back disability.  The RO has 
not issued the veteran a Statement of the Case that addresses 
this issue.  Thus, a remand is necessary to correct this 
procedural deficiency.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 19.26, 19.29, 19.30, Manlincon v. West, 12 Vet. App. 238 
(1999).

With respect to the issues of whether new and material has 
been received to reopen a previously denied claim of service 
connection for spondylosis at C5-6 and C6-7 with central disc 
protrusion (claimed as neck pain); entitlement to an 
extension of a temporary total rating based on convalescence 
under 38 C.F.R. § 4.30, beyond November 1, 2001; and 
entitlement to a disability rating in excess of 40 percent 
for chronic low back pain with radiculopathy, the record does 
not contain a document that satisfies the notification 
requirements of the VCAA, and action by the RO is needed to 
satisfy those requirements.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Accordingly, a remand is warranted for the purposes 
of sending the veteran a letter advising him of which portion 
of the evidence he is to provide, which part, if any, the RO 
will attempt to obtain on his behalf, and a request that the 
veteran provide any evidence in his possession that pertains 
to these claims.

Regarding the extension of a temporary total rating based on 
convalescence under 38 C.F.R. § 4.30, the Board notes that 
the veteran underwent a lumbar myelogram for his service-
connected lower back pain with radiculopathy on September 27, 
2001.  Because the record is unclear as to if or when the 
veteran recovered from this procedure, the Board observes 
that a VA examination is necessary to determine the length of 
time for convalescence following the procedure.

In addition, the VA Schedule for Rating Disabilities was 
revised with respect to the regulations applicable to rating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002)).  Those provisions, which became effective September 
23, 2002, replaced the rating criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect through September 22, 
2002).  The regulations were further revised, effective from 
September 26, 2003.  68 Fed. Reg. 51,454-58 (Aug. 27, 2003).  
Disabilities and injuries of the spine are now evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243, 
with Diagnostic Code 5243 as the new code for intervertebral 
disc syndrome.  A review of the record reveals that the RO 
has not considered these revised regulations in the 
evaluation of the veteran's lower back disability.  Due 
process requires that the RO consider these regulations prior 
to appellate consideration of the veteran's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on Remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to re-adjudicating the veteran's claims.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issues of whether 
new and material evidence has been 
received to reopen the claim of 
entitlement to service connection for 
spondylosis at C5-6 and C6-7 with central 
disc protrusions (claimed as neck pain); 
entitlement to an extension of a 
temporary total rating based on 
convalescence under 38 C.F.R. § 4.30, 
beyond November 1, 2001; and entitlement 
to a disability rating in excess of 40 
percent for chronic low back pain with 
radiculopathy, the RO should send the 
veteran and his representative a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Among other 
things, the letter should explain what, 
if any, information and medical and lay 
evidence not previously provided to VA is 
necessary to substantiate these claims.  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to these claims.

Specifically, the RO should inform the 
veteran and his representative that, in 
order to establish entitlement to an 
extension of a temporary total rating 
based on convalescence under 38 C.F.R. 
§ 4.30, the veteran must show that 
treatment of a service-connected 
disability resulted in: (1) surgery 
necessitating at least one month of 
convalescence; (2) surgery with severe 
postoperative residuals such as 
incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic 
immobilization of one major joint or 
more, application of a body cast, or the 
necessity for house confinement, or the 
necessity for continued use of a 
wheelchair or crutches (regular weight-
bearing prohibited); or 
(3) immobilization by cast, without 
surgery, of one major joint or more.  38 
C.F.R. § 4.30(a) (1), (2), (3).

2.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
determine the length of time, if any, 
that the September 27, 2001, lumbar 
myelogram required convalescence beyond 
November 1, 2001.  The veteran's claims 
file, to include a copy of this Remand, 
should be made available to and reviewed 
by the examiner.  The examination report 
should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  Based on examination 
findings, medical principles, and 
historical records, the examiner should 
address the following questions:

(A)  Has the veteran recovered from the 
September 27, 2001, lumbar myelogram, not 
including the cervical myelogram 
performed on the same date?

(B)  If so, on what date did he recover?

(C)  If not, on what date will he 
recover?

3.  The RO should review the issue of 
entitlement to a disability rating in 
excess of 40 percent for chronic lower 
back pain with radiculopathy.  This 
review should include consideration of 
the noted revised regulatory criteria for 
evaluating disabilities and injuries of 
the spine at 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293) and 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243).  If the claim is not 
resolved to the veteran's satisfaction, 
the RO must furnish the veteran and his 
representative a Statement of the Case 
addressing the issue, along with a VA 
Form 9, and afford them the appropriate 
opportunity to submit a substantive 
appeal perfecting an appeal on the issue.  
The veteran is hereby advised of the need 
to file a timely substantive appeal with 
respect to this issue.  The issue should 
be returned to the Board if, and only if, 
a timely substantive appeal is received.  

4.  After the foregoing, the RO should 
re-adjudicate the issues of whether new 
and material evidence has been received 
to reopen the previously denied claim of 
entitlement to service connection for 
spondylosis at C5-6 and C6-7 with central 
disc protrusions (claimed as neck pain) 
in accordance with the provisions of 
38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001); and entitlement to an 
extension of a temporary total rating 
based on convalescence under 38 C.F.R. 
§ 4.30, beyond November 1, 2001.  

5.  If any determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 that 
summarizes the pertinent evidence and 
reflects the reasons and bases for the 
decisions reached.  The veteran and his 
representative should be afforded an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


